Citation Nr: 1103896	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-38 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In May 2008, the Board issued a 
decision that, in pertinent part, denied the Veteran's claim of 
entitlement to service connection for psychiatric disability.  
The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2010, the Court 
issued a memorandum decision that vacated the portion of the May 
2008 Board decision that denied entitlement to service connection 
for psychiatric disability, and remanded that matter to the Board 
for action in compliance with the instructions in the memorandum 
decision.


REMAND

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Furthermore, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
However, the veteran may only be compensated for the degree of 
disability over and above the degree existing prior to the 
aggravation.  Id.  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the present case, service treatment records do not show that 
the Veteran was found to have any psychiatric disorder or that he 
reported any pertinent complaints.  A February 1971 discharge 
examination report shows that all systems, including psychiatric, 
were found to be normal on clinical evaluation.  The earliest 
post-service medical evidence of a psychiatric diagnosis is in 
1995, more than 20 years after the Veteran's discharge from 
service.  Specifically, a September 1995 VA outpatient report 
notes a diagnosis of major depressive episode.  The Veteran 
attributed his depression to legal problems with his ex-wife, 
financial difficulties, and his pending disability application.  
In January 1996 and April 1996 outpatient notes, the Veteran was 
diagnosed with an anxiety disorder.

After reviewing all of the evidence of record, the Board denied 
entitlement to service connection for psychiatric disability in 
May 2008.  The Board found that psychiatric disability was not 
present in service, a psychosis was not manifested within one 
year after the Veteran's discharge from service, and no current 
psychiatric disorder is etiologically related to service.  
Parenthetically, the Board noted that in the January 1996 VA 
outpatient record, the Veteran reported feeling a little down 
secondary to physical stressors, lack of sleep, back pain, and 
stress.  The diagnosis at that time was anxiety disorder.  
Similarly, in a May 1999 note, the Veteran attributed his 
depression to stress, partially due to his pilonidal disease.  
However, the Board found that even assuming that at least some of 
his physical stressors involve service-connected disorders, these 
reports do not constitute competent nexus opinions, because they 
are patent recitations of the Veteran's statements.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

The April 2010 memorandum decision found that remand was required 
because the Board failed to address the credibility of the 
Veteran's statements regarding the aggravation of his psychiatric 
disability by his service-connected physical disabilities.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The 
Court further found that the Board did not provide adequate 
reasons and bases for determining that VA complied with its duty 
to assist the Veteran since he was not provided with an 
examination.  In this regard, the Court has held that in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.).  
See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006). 

The Veteran has been awarded service connection for fistula in 
ano, Crohn's colitis with perianal disease and pilonidal cyst.  
The record contains evidence of current psychiatric disability.  
Under the "low threshold" standard of McLendon, an examination to 
determine if there is a nexus between the two is necessary.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran must be afforded a VA 
psychiatric examination by a psychiatrist 
or psychologist with the appropriate 
expertise to determine whether it is at 
least as likely as not that any currently-
diagnosed psychiatric disability was caused 
or aggravated by his service-connected 
fistula in ano, Crohn's colitis with 
perianal disease and/or pilonidal cyst.  
The claims files must be reviewed by the 
examiner in conjunction with the 
examination.  A notation to the effect that 
this record review took place should be 
included in the examination report.

Based on review of the pertinent medical 
history, examination of the Veteran, and 
with consideration of sound medical 
principles, the examiner should provide an 
opinion with respect to each acquired 
psychiatric disorder present during the 
period of this claim as to whether there is 
a 50 percent or better probability that the 
disorder was caused or permanently worsened 
by the Veteran's fistula in ano, Crohn's 
colitis with perianal disease and/or 
pilonidal cyst?

The examiner must explain the rationale for 
all opinions expressed.  All findings and 
conclusions should be set forth in a 
legible report.  If the examiner opines 
that the questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why 
causation is unknowable must be provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  The RO or the AMC should then re-
adjudicate the claim.  The provisions of 38 
C.F.R. § 3.310(b) effective prior to 
October 10, 2006, must be applied.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the requisite opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

